Court of Appeals
                                             Third District of Texas
                                             P.O. BOX 12547, AUSTIN. TEXAS 78711-2547
                                                    www.ixcourts.gov/3rdcoa.aspx
                                                          (512) -163-1733



JEFF L. ROSE, CHIEF JUSTICE                                                        JEFFREY D. KYLE,CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND. JUSTICE:
                                           May 21. 2015
The Honorable Sh
District Clerk
Tom Green County Courthouse
112 West Beauregard
San Angfclo, TX 76903-5850
* DEI/fVERED VIA E-MAIL *

RE:      Court of Appeals Number:      03-14-00064-CR
         Trial Court Case Number:      D-09-0032-SA

Style:    Julie Ann Martinez
          V. The State of Texas


Dear Honorable Shcri Woodiln:


         Enclosed, with reference to the above cause, is the mandate of this Court. Please file and
execute in the usual manner.
        Because the appeal has been affirmed, please be advised that the judgment of the trial
court is in full force and effect. Accordingly, appropriate enforcement procedures may need to
be instituted in your office, including issuance of a capias. If a capias is issued, please remind
the sheriff that Texas Rule of Appellate Procedure 51.2(b)(3) requires that this Court be notified
when the mandate has been carried out and executed.
         In addition, as required by Texas Government Code. Sec. 51.204(d), the trial court clerk
is notified that we will destroy all records filed in respect to this case with the exception of
indexes, original opinions, minutes and general court dockets no earlier than twenty-five (25)
years from the date final mandate is issued.
         Your cooperation in this regard is appreciated.

                                                       Very truly yours.                      ^receivedN
                                                                                                     JUN 0 1 2015
                                                                                                   THIRD COURT OF AtrEALS,
                                                                                               \      JEFFREY D XV; E /
cc:     Mr. Kirk Hawkins
      ^A'ls. Julie Ann Martinez
        Ms. Mcacan White
                                       MANDATE

THE STATE OF TEXAS

TO THE 391ST DISTRICT COURT OF TOM GREEN COUNTY, GREETINGS:

Trial Court Cause No. D-09-0032-SA

       Before our Court of Appeals for the Third District of Texas on February 27, 2015, the
cause on appeal to revise or reverse your judgment between

                             Julie Ann Martinez


No. 03-14-00064-CR           v.


                             The State of Texas


Was determined, and therein our Court of Appeals made its order in these words

This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed
the record and the parties' arguments, the Court holds that there was no reversible error in the
trial court's judgment. Therefore, the Court affirms the trial court's judgment of conviction.
Because appellant is indigent and unable to pay costs, no adjudication of costs is made.

Wherefore, we command you to observe the order of our Court of Appeals in this behalf and in
all things have the order duly recognized, obeyed, and executed.


   ^J?°0F Afi'%.                           Witness the Honorable Jeff L. Rose, ChiefJustice of
 4^ Court of Appeals                               OFFICIAL BUSINESS
                                                STATE OF TEXAS
                                                                                                                  US. P0STAGE»P1TNEY BOWES

                                                PENALTY FOR
          Third District                        PRIVATE USE              5H
P.O. BOX 12547, AUSTIN. TEXAS 78711-2547
                                                                                                                  SfH701 $000.40*
                                                                         Q. Li-                                   0001401603MAY 21 2015




r^RECEIVEDV
                                               MS. JULIE ANN MARTINEZ
   JUN 0 1 2015
                                               2109 STANTON
THIRD COU'7 "•                                 SAN Af,,rtc' ° TY "7RQn-i
\_JEr "tm
                                                                                                      t-    -•
                                                                                               •

                                                                                                                                        -




                                                                                  - - ~ SR N          Tfi        5£H©£4?
                                                                 ft©T ~'" _ S V£ KAB-L J _^_ a.CO Rr S S E D
                                                                                  j;;a^__              ro        • orward

                                                           sc:
                                                                 i   I   l        ill;     i       11 i i   i    in   i   i i i i   i       mi   ii   ii
                           160      CUE-H30-276SOIS47